Caton, C. J. If a demand was necessary before bringing the action, and the declaration was defective for not stating such demand, that defect was cured by the verdict. The proof most abundantly shows, that a demand was made and repeated several times before the action was commenced. Perry first made a demand of Gove and Lusk, and afterwards the witness Walihan, as agent for Perry & Co., made a demand of Gove. With such an abundance of proof of the demand, we are unable to appreciate how it is possible to raise any question on that point. The judgment is affirmed. Judgment affirmed.